UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05549 Reynolds Funds, Inc. (Exact name of registrant as specified in charter) c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee,WI53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management, LLC 3565 South Las Vegas Blvd. #403 Las Vegas, NV 89109 Registrant's telephone number, including area code: (415) 265-7167 Date of fiscal year end:September 30, 2015 Date of reporting period: March 31, 2015 Item 1. Reports to Stockholders. SEMIANNUAL REPORT March 31, 2015 REYNOLDS BLUE CHIP GROWTH FUND Seeking Long-Term Capital Appreciation A No-Load Mutual Fund 1-800-773-9665 www.reynoldsfunds.com REYNOLDS BLUE CHIP GROWTH FUND May 27, 2015 Dear Fellow Shareholders: Reynolds Blue Chip Growth Fund’s 26th Anniversary The Reynolds Blue Chip Growth Fund celebrated its 26th Anniversary last summer.It began operations on August 12, 1988. Performance Highlights (March 31, 2015) The performance of the Reynolds Blue Chip Growth Fund (the “Fund” or the “Blue Chip Fund”) was +3.39% in the three months ended March 31, 2015.The performance of the Standard & Poor’s 500 Index was +0.95% in the three months ended March 31, 2015.The annualized average total returns of the Reynolds Blue Chip Growth Fund and S&P 500 Index for the 1-year, 5-year, and 10-year periods through March 31, 2015 were: Average Annual Total Returns 1 Year 5 Year 10 Year Reynolds Blue Chip Growth Fund 7.31% 12.32% 11.75% The Standard & Poor's 500 Index(1) 12.73% 14.47% 8.01% The Standard & Poor’s 500 Index (“S&P”) is a capitalization-weighted index, representing the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange.Returns shown include the reinvestment of all dividends.Past performance is not predictive of future performance.The table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.Investment return and principal value will fluctuate, so that your shares, when redeemed, may be worth more or less than the original cost. As stated in the Prospectus dated January 31, 2015 the expense ratio of the Fund is 1.59%. Web Site Our website is reynoldsfunds.com. At our website you can access current information about your investment holdings.You must first request a personal identification number (PIN) by calling our shareholder service representatives at 1-800-773-9665.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Detailed statistics and graphs of past performances from Morningstar are also available via a link on the Fund’s website. Investment Strategy We believe that stocks are currently selling at attractive valuations based on historical valuation measures.One of these valuation measures is a company’s price earnings ratio (the “PE ratio”) relative to inflation, interest rates and the economic outlook.Another valuation measure is a company’s PE ratio relative to its forecasted earnings growth rate (the “PEG ratio”).Many stocks of high quality companies are currently selling at PE ratios and PEG ratios below their average historical ranges and we believe that they are attractively valued. The U.S. Economy The U.S. economic recovery that started in mid-2009 has continued so far in 2015.The U.S. economic recovery has been affected by a number of secular factors that are altering the pace and composition of growth.The U.S. economy in - 1 - 2015 has been affected by low inflation, slowing consumer spending and a higher saving rate, higher than normal unemployment, greater prudence and less speculation in lending; and, although the U.S. economy is growing, it is growing at a lower than ideal rate.For example, growth of 3.0% or better is needed to meaningfully reduce unemployment.Currently, unemployment is around 5.4%.The Federal Reserve’s third round of economic stimulus, which involved purchasing open-ended mortgage-backed securities, has ended.This stimulus lowered longer term interest rates and added to economic growth.U.S. Gross Domestic Product (GDP) increased 2.4% in 2014, 2.2% in 2013 and 2.3% in 2012.GDP increased at an estimated inflation-adjusted annual rate of 0.1% in the quarter ended March 31, 2015.GDP is estimated to increase at an inflation-adjusted annual rate of 1.6% in the quarter ended June 30, 2015 and increase 2.3% for the year ended December 31, 2015.For 2015, the outlook remains for slower than ideal growth, accompanied by somewhat higher than normal unemployment, low inflation, a strong private sector and a weaker public sector. U.S. inflation numbers have been helped in the last few years by global competition and technology innovations that are helping to lower production and distribution costs.Inflation, as measured by the Consumer Price Index, increased 1.6% in 2014, 1.5% in 2013 and 2.1% in 2012.U.S. inflation decreased at a -0.1% rate in the first quarter of 2015.U.S. inflation is forecast to decrease at a -0.1% rate in the quarter ending June 30, 2015 and to increase 0.2% for the year ended December 31, 2015. There are some current and potential economic and investment negatives at the present time: (1) worldwide economic growth continues at a slower than ideal rate; (2) growth in Japan, Brazil and Russia has been weaker than many other areas; (3) although continuing to improve, unemployment at 5.4% is still high; (4) mortgage rates are low, but mortgage credit is still somewhat tight; (5) the manufacturing sector remains mixed; (6) the U.S. trade deficit has expanded; (7) a widening disparity between higher and lower income levels; and (8) problems with Russia and the Ukraine, the Middle East and other parts of the world. Some current and potential economic and investment positives are: (1) monetary policy and financial conditions generally are very supportive of growth; (2) the U.S. economy has grown in the last twenty-two quarters and growth should continue in 2015; (3) many companies have recently reported better than expected first quarter earnings and revenues; (4) the rise in residential property values and in stock market prices has added to net worth and households have strengthened their balance sheets; (5) employment and payrolls are increasing with unemployment currently at 5.4%, the lowest in more than seven years; (6) although the Federal Reserve probably will be raising interest rates later this year, interest rates will still be very low by historical standards; (7) gasoline prices are lower; (8) there has been an increase in the willingness of companies to commit capital as evidenced by the increase in merger and acquisition activity; (9) businesses have been able to use the credit markets to strengthen their balance sheets; (10) current valuations of stocks are below the midpoint of the historical average taking into consideration inflation and interest rates; (11) the U.S. economy currently has better fundamentals than the economies of most other industrialized countries; (12) the Eurozone economy is showing better numbers, (13) China recently announced stimulus for their economy; (14) central banks worldwide continue with monetary stimulus to boost growth; and (15) worldwide economic growth does not appear to be strong enough to lead to a significant rise in global inflationary pressures. The World Economy The global economic recovery that started in mid-2009 is continuing in 2015, although at a low rate.The world economy is forecast to increase 3.0% in 2015 after increasing 2.7% in 2014, 3.0% in 2013 and 2.7% in 2012. The Eurozone continues to show some better numbers.The Eurozone’s GDP is forecast to increase 1.5% in 2015, after increasing 0.9% in 2014, decreasing -0.4% in 2013 and decreasing -0.5% in 2012.The United Kingdom’s GDP is forecast to increase 2.2% in 2015 after increasing 2.8% in 2014, 1.7% in 2013 and 0.3% in 2012. Among larger industrialized economies, Canada’s GDP is forecast to increase 1.9% in 2015 after increasing 2.5% in 2014, 2.0% in 2013 and 1.8% in 2012.Japan’s GDP is forecast to increase 1.1% in 2015 after decreasing -0.1% in 2014, - 2 - increasing 1.5% in 2013 and increasing 1.9% in 2012.Korea’s GDP is forecast to increase 2.6% in 2015 after increasing 3.3% in 2014, 3.0% in 2013 and 2.0% in 2012. The biggest developing economies are many times referred to as the “BRIC” economy, which is short for Brazil, Russia, India, and China. China currently has the second strongest growth among “developing economies.” It is also currently the world’s second fastest growing major economy.China’s population is approximately 18% of the world’s total population of approximately 7.3 billion.In the second quarter of 2010, China overtook Japan and became the world’s second largest economy after the U.S.Many economists believe that China has a particularly good long-term outlook.Near term, however, there have been cross currents in China’s economic outlook and growth has been slowing, although economic growth is at a high rate.China’s GDP is forecast to increase 6.5% in 2015 after increasing 7.4% in 2014, 7.1% in 2013 and 7.7% in 2012. India’s population is approximately 17% of the world’s population.India currently has the fastest growth among “developing economies” and it currently is the world’s fastest growing major economy.India’s GDP is forecast to increase 7.4% in 2015 after increasing 6.9% in 2014, 4.6% in 2013 and 5.0% in 2012. Brazil is Latin America’s biggest economy.GDP is forecast to decrease -1.2% in 2015 after increasing 0.1% in 2014, 2.3% in 2013 and 0.9% in 2012.Russia’s GDP is forecast to decrease -3.5% in 2015 after increasing 0.7% in 2014, 1.0% in 2013 and 3.4% in 2012. Opportunistic Investing in Companies of Various Sizes and Diversified Among Various Industries The Reynolds Blue Chip Growth Fund usually invests in companies of various sizes as classified by their market capitalizations.A company’s market capitalization is calculated by taking the number of shares the company has outstanding multiplied by its current market price.Other considerations in selecting companies for the Fund include revenue growth rates, product innovations, financial strength, management’s knowledge and experience, plus the overall economic and geopolitical environments and interest rates. The Fund’s investments are diversified among various industries. The long-term strategy of the Reynolds Blue Chip Growth Fund is to emphasize investment in worldwide “blue chip” growth companies.These companies are defined as companies with a minimum market capitalization of U.S. $1 billion.In the long-term, these companies build value as their earnings grow.This growth in value should ultimately be recognized in higher stock prices for these companies. Industry Sectors(1) as of March 31, 2015 The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. - 3 - Low Long-Term Interest Rates by Historical Standards are a Significant Positive for Stock Valuations Long-term interest rates remain near historically low levels.Low long-term interest rates usually result in higher stock valuations for many reasons including: Long-term borrowing costs of corporations are lower resulting in higher business confidence and profits. Long-term borrowing costs of individuals are lower which increases consumer confidence and spending. A company’s stock is usually valued by placing a present value on that company’s future stream of earnings and dividends.The present value is higher when interest and inflation rates are low. Linked Money Market Fund The First American Treasury Obligations Fund is a money market fund offered by an affiliate of our transfer agent, U.S. Bancorp Fund Services, LLC.The First American Treasury Obligations Fund is offered as a money market alternative to our shareholders.The First American Treasury Obligations Fund offers many free shareholder conveniences including automatic investment and withdrawal plans and check writing access to your funds and is linked to your holdings in the Reynolds Blue Chip Growth Fund.The First American Treasury Obligations Fund is also included on your quarterly statements. Information about the Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund Reynoldsfunds.com website:You can access current information about your investment holdings via our website, reynoldsfunds.com.You will be able to view your account list, account detail (including balances), transaction history, distributions, and the current Reynolds Blue Chip Growth Fund net asset value.Additional information available (PIN not needed) includes quarterly updates of the returns of the Blue Chip Fund, top ten holdings, industry percentages, and news articles regarding the Fund.Detailed statistics and graphs of past performances from Morningstar are also available via a link on the Fund’s website. For automatic current daily net asset values:Call 1-800-773-9665 (1-800-7REYNOLDS) twenty-four hours a day, seven days a week and press “any key” then “1”.The updated current net asset value for the Blue Chip Fund is usually available each business day after 5 P.M. (PST). For the Reynolds Blue Chip Growth Fund shareholders to automatically access their current account information:Call 1-800-773-9665 (twenty-four hours a day, seven days a week), press “any key” then “2” and enter your 16 digit account number which appears at the top right of your statement. To speak to a Fund representative regarding the current daily net asset value, current account information and any other questions:Call 1-800-773-9665 and press “0” from 6 A.M. to 5 P.M. (PST). Shareholder statement frequency:Consolidated statements summarizing the Blue Chip Fund and First American Treasury Obligations Fund accounts held by a shareholder are sent quarterly.In addition, individual Blue Chip Fund statements are sent whenever a transaction occurs.These transactions are: (1) statements are sent for the Blue Chip Fund or First American Treasury Obligations Fund when a shareholder purchases or redeems shares; (2) Blue Chip Fund statements are sent if, and when, any ordinary income or capital gains are distributed. Tax reporting:Individual 1099 forms, which summarize any dividend income and any long- or short-term capital gains, are sent annually to shareholders each January.The percentage of income earned from various government securities, if any, for the Blue Chip Fund and the First American Treasury Obligations Fund are also reported in January. Minimum investment:$1,000 for regular and retirement accounts ($100 for additional investments for all accounts – except for the Automatic Investment Plan, which is $50 for regular and retirement plan accounts). Retirement plans:All types are offered including Traditional IRA, Roth IRA, Coverdell Education Savings Account, SIMPLE IRA Plan, and SEP IRA. - 4 - Automatic Investment Plan:There is no charge to automatically debit your checking account to invest in the Blue Chip Fund or the First American Treasury Obligations Fund ($50 minimum for either of these Funds) at periodic intervals to make automatic purchases in either of these Funds.This is useful for dollar cost averaging for the Blue Chip Fund. Systematic Withdrawal Plan:For shareholders with a $10,000 minimum starting balance, there is no charge to automatically redeem shares ($100 minimum) in the Blue Chip Fund or the First American Treasury Obligations Fund as often as monthly and send a check to you or transfer funds to your bank account. Free Check Writing:Free check writing ($100 minimum) is offered for accounts invested in the First American Treasury Obligations Fund. Exchanges or regular redemptions between the Blue Chip Fund and the First American Treasury Obligations Fund:As often as desired – no charge. NASDAQ symbols:Reynolds Blue Chip Growth Fund – RBCGX and First American Treasury Obligations Fund – FATXX. Portfolio Manager:Frederick Reynolds is the portfolio manager of the Reynolds Blue Chip Growth Fund. He has been the portfolio manager of the Fund since its inception in 1988. The Reynolds Blue Chip Growth Fund and the First American Treasury Obligations Fund are No-Load:No front-end sales commissions or deferred sales charges (“loads”) are charged.Some mutual funds imposethese marketing charges that are ultimately paid by the shareholder.These marketing charges are either: (1) a front-end fee or “load” in which up to 5% of a shareholder’s assets are deducted from the original investment (some funds even charge a fee when a shareholder reinvests capital gains or dividends); or (2) a back-end penalty fee or “load” which is typically deducted from a shareholder’s account if a shareholder redeems within five years of the original investment.These fees reduce a shareholder’s return.The Reynolds Blue Chip Fund and the First American Treasury Obligations Fund are No-Load as they do not have these extra charges. We appreciate your continued confidence in the Reynolds Blue Chip Growth Fund and would like to welcome our new shareholders.We look forward to strong results in the future. Sincerely, Frederick L. Reynolds President This report is not authorized for use as an offer of sale or a solicitation of an offer to buy shares of the Reynolds Blue Chip Growth Fund unless accompanied or preceded by the Fund’s current prospectus. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Returns do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance data current to the most recent month-end may be obtained by visiting www.reynoldsfunds.com or by calling 1-800-773-9665. - 5 - Investors in the Fund may lose money.There are risks associated with investments in the types of securities in which the Fund invests.These risks include: Market Risk – The prices of the stocks in which the Fund invests may decline for a number of reasons. These reasons include factors that are specific to one or more stocks in which the Fund invests as well as factors that affect the equity securities markets generally. The price declines may be steep, sudden and/or prolonged. Growth Investing Risk – The investment adviser may be wrong in its assessment of a company’s potential for growth and the growth stocks the Fund holds may not grow as the investment adviser anticipates. Finally, there are periods when investing in growth stocks falls out of favor with investors and these stocks may underperform. Smaller and Medium Capitalization Companies Risk – The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Foreign Securities Risk – The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and different accounting methods. Additional risks associated with investing in the Fund are as follows: Technology Companies Risk, Consumer Discretionary Companies Risk, and Portfolio Turnover Risk.For details regarding these risks, please refer to the Fund’s Prospectus or Summary Prospectus dated January 31, 2015. For additional information about the Directors and Officers or for a description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities, please call (800) 773-9665 and request a Statement of Additional Information. One will be mailed to you free of charge. The Statement of Additional Information is also available on the website of the Securities and Exchange Commission (the “Commission”) at http://www.sec.gov. Information on how the Fund voted proxies relating to portfolio securities is available on the Fund’s website at http://www.reynoldsfunds.com or the website of the Commission no later than August 31 for the prior 12 months ending June 30. The Fund files its complete schedule of portfolio holdings with the Commission for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available on the Commission’s website. The Fund’s Form N-Q may be reviewed and copied at the Commission’s Public Reference Room in Washington, D.C., and that information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Distributed by Rafferty Capital Markets, LLC - 6 - Reynolds Blue Chip Growth Fund EXPENSE EXAMPLE (Unaudited) As a shareholder of the Reynolds Blue Chip Growth Fund, you do not incur (except as described below) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees, but do incur ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2014 through March 31, 2015. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. In addition to the costs highlighted and described below, the only Fund transaction costs you might currently incur would be wire fees ($15 per wire), if you choose to have proceeds from a redemption wired to your bank account instead of receiving a check. Additionally, U.S. Bank charges an annual processing fee ($15) if you maintain an IRA account with the Fund. To determine your total costs of investing in the Fund, you would need to add any applicable wire or IRA processing fees you’ve incurred during the period to the costs provided in the example below. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/01/14 Value 3/31/15 Period* 10/01/14-3/31/15 Reynolds Blue Chip Growth Fund Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.68% multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period between October 1, 2014 and March 31, 2015). - 7 - Reynolds Blue Chip Growth Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) ASSETS: Investments in securities, at value (cost $101,291,409) $ Cash Receivable from investments sold Prepaid expenses Dividends receivable Receivable from shareholders for purchases Other receivables Total assets LIABILITIES: Payable for investments purchased Payable to adviser for management fees Payable to shareholders for redemptions Payable for distribution expenses Other liabilities Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock, $0.01 par value; 40,000,000 shares authorized; 2,222,188 shares outstanding $ Net unrealized appreciation on investments Accumulated undistributed net realized gain on investments Accumulated undistributed net investment loss ) Net assets $ CALCULATION OF NET ASSET VALUE PER SHARE: Net asset value, offering and redemption price per share ($134,288,225 ÷ 2,222,188 shares outstanding) $ SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) COMMON STOCKS — 98.2% (a) Aerospace & Defense — 2.1% The Boeing Company $ Esterline Technologies Corporation* GenCorp, Inc.* General Dynamics Corporation Hexcel Corporation Honeywell International, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corporation Northrop Grumman Corporation Raytheon Company Rockwell Collins, Inc. Spirit AeroSystems Holdings, Inc., Class A* Textron, Inc. TransDigm Group, Inc. United Technologies Corporation Air Freight & Logistics — 0.6% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. The accompanying notes are an integral part of these financial statements. - 8 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Air Freight & Logistics — 0.6% (Continued) FedEx Corporation $ United Parcel Service, Inc., Class B Airlines — 2.9% Alaska Air Group, Inc. Allegiant Travel Company American Airlines Group, Inc. China Eastern Airlines Corporation, Ltd. - ADR* China Southern Airlines Company, Ltd. - SP-ADR Delta Air Lines, Inc. Hawaiian Holdings, Inc.* JetBlue Airways Corporation* SkyWest, Inc. Southwest Airlines Company Spirit Airlines, Inc.* United Continental Holdings, Inc.* Auto Components — 0.2% Autoliv, Inc. BorgWarner, Inc. The Goodyear Tire & Rubber Company Lear Corporation Automobiles — 0.8% Harley-Davidson, Inc. HONDA MOTOR COMPANY, Ltd. - SP-ADR Tesla Motors, Inc.* TOYOTA MOTOR CORPORATION - SP-ADR Banks — 1.1% Bank of America Corporation Citigroup, Inc. East West Bancorp, Inc. First Republic Bank Huntington Bancshares, Inc. JPMorgan Chase & Company KeyCorp Signature Bank* SunTrust Banks, Inc. U.S. Bancorp Webster Financial Corporation Wells Fargo & Company Beverages — 1.5% Anheuser-Busch InBev N.V. - SP-ADR Coca-Cola Bottling Company Consolidated The Coca-Cola Company Constellation Brands, Inc., Class A* Dr. Pepper Snapple Group, Inc. Fomento Economico Mexicano, S.A.B. de C.V. - SP-ADR* Monster Beverage Corporation* PepsiCo, Inc. Biotechnology — 8.9% ACADIA Pharmaceuticals, Inc.* Alexion Pharmaceuticals, Inc.* Alkermes plc* AMAG Pharmaceuticals, Inc.* Amgen, Inc. Arena Pharmaceuticals, Inc.* ARIAD Pharmaceuticals, Inc.* Biogen Idec, Inc.* BioMarin Pharmaceutical, Inc.* Celgene Corporation* Celldex Therapeutics, Inc.* Cepheid, Inc.* China Biologic Products, Inc.* Clovis Oncology, Inc.* Esperion Therapeutics, Inc.* Exelixis, Inc.* Gilead Sciences, Inc.* Incyte Corporation* Infinity Pharmaceuticals, Inc.* Intercept Pharmaceuticals, Inc.* Intrexon Corporation* Isis Pharmaceuticals, Inc.* Juno Therapeutics, Inc.* Kite Pharma, Inc.* Medivation, Inc.* Myriad Genetics, Inc.* Neurocrine Biosciences, Inc.* NewLink Genetics Corporation* The accompanying notes are an integral part of these financial statements. - 9 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Biotechnology — 8.9% (Continued) Orexigen Therapeutics, Inc.* $ PDL BioPharma, Inc. Puma Biotechnology, Inc.* Receptos, Inc.* Regeneron Pharmaceuticals, Inc.* Repligen Corporation* Sarepta Therapeutics, Inc.* Seattle Genetics, Inc.* Synageva BioPharma Corporation* Tekmira Pharmaceuticals Corporation* United Therapeutics Corporation* Vertex Pharmaceuticals, Inc.* Building Products — 0.5% A.O. Smith Corporation Advanced Drainage Systems, Inc. Lennox International, Inc. Masco Corporation Owens Corning Capital Markets — 2.3% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. The Bank of New York Mellon Corporation BlackRock, Inc. The Charles Schwab Corporation E*TRADE Financial Corporation* Franklin Resources, Inc. The Goldman Sachs Group, Inc. Interactive Brokers Group, Inc., Class A Invesco, Ltd. Investment Technology Group, Inc.* Janus Capital Group, Inc. Legg Mason, Inc. Morgan Stanley Piper Jaffray Companies, Inc.* Raymond James Financial, Inc. SEI Investments Company TD Ameritrade Holding Corporation Waddell & Reed Financial, Inc., Class A Chemicals — 1.5% Ecolab, Inc. International Flavors & Fragrances, Inc. Monsanto Company RPM International, Inc. The Scotts Miracle-Gro Company, Class A The Sherwin-Williams Company Sigma-Aldrich Corporation The Valspar Corporation Commercial Services & Supplies — 1.0% Cintas Corporation KAR Auction Services, Inc. Rollins, Inc. Stericycle, Inc.* Waste Connections, Inc. Communications Equipment — 1.2% Aruba Networks, Inc.* Brocade Communications Systems, Inc. Ciena Corporation* Cisco Systems, Inc. F5 Networks, Inc.* Finisar Corporation* Infinera Corporation* Palo Alto Networks, Inc.* Plantronics, Inc. QUALCOMM, Inc. Ruckus Wireless, Inc.* ViaSat, Inc.* Construction Materials — 0.1% Vulcan Materials Company Consumer Finance — 0.1% American Express Company Capital One Financial Corporation Discover Financial Services Containers & Packaging — 0.1% Crown Holdings, Inc.* Sealed Air Corporation Distributors — 0.2% Genuine Parts Company The accompanying notes are an integral part of these financial statements. - 10 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Electrical Equipment — 0.2% Sensata Technologies Holding N.V.* $ SolarCity Corporation* Electronic Equipment, Instruments & Components — 0.8% Amphenol Corporation, Class A Flextronics International, Ltd.* Jabil Circuit, Inc. Methode Electronics, Inc. TE Connectivity, Ltd. Universal Display Corporation* Zebra Technologies Corporation, Class A* Energy Equipment & Services — 0.0% Schlumberger, Ltd. Transocean, Ltd. Financial Services – Diversified — 1.4% Berkshire Hathaway, Inc., Class B* CME Group, Inc. IntercontinentalExchange Group, Inc. Moody’s Corporation The NASDAQ OMX Group, Inc. Food & Staples Retailing — 2.6% Costco Wholesale Corporation CVS Health Corporation The Kroger Company SUPERVALU, Inc.* United Natural Foods, Inc.* Walgreens Boots Alliance, Inc. Whole Foods Market, Inc. Food Products — 0.9% Archer-Daniels-Midland Company General Mills, Inc. The Hain Celestial Group, Inc.* The J.M. Smucker Company Keurig Green Mountain, Inc. McCormick & Company, Inc., Non Voting Shares Mead Johnson Nutrition Company WhiteWave Foods Company* Health Care Equipment & Supplies — 3.6% Abbott Laboratories ABIOMED, Inc.* Align Technology, Inc.* Becton, Dickinson and Company Boston Scientific Corporation* C.R. Bard, Inc. Cyberonics, Inc.* Edwards Lifesciences Corporation* Hologic, Inc.* IDEXX Laboratories, Inc.* Integra LifeSciences Holdings* Intuitive Surgical, Inc.* Medtronic plc ResMed, Inc. Sirona Dental Systems, Inc.* The Spectranetics Corporation* STERIS Corporation Stryker Corporation Varian Medical Systems, Inc.* Zimmer Holdings, Inc. Health Care Providers & Services — 6.0% Acadia Healthcare Company, Inc.* Aetna, Inc. AmerisourceBergen Corporation Anthem, Inc. Brookdale Senior Living, Inc.* Cardinal Health, Inc. Centene Corporation* Cigna Corporation Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* Express Scripts Holding Company* Fresenius Medical Care AG & Company KGaA - ADR HCA Holdings, Inc.* Henry Schein, Inc.* Humana, Inc. Laboratory Corporation of America Holdings* The accompanying notes are an integral part of these financial statements. - 11 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Health Care Providers & Services — 6.0% (Continued) Magellan Health, Inc.* $ McKesson Corporation Molina Healthcare, Inc.* Omnicare, Inc. Patterson Companies, Inc. Quest Diagnostics, Inc. Tenet Healthcare Corporation* UnitedHealth Group, Inc. Universal Health Services, Inc., Class B VCA, Inc.* WellCare Health Plans, Inc.* Health Care Technology — 0.8% athenahealth, Inc.* Cerner Corporation* Hotels, Restaurants & Leisure — 7.7% BJ’s Restaurants, Inc.* Bloomin’ Brands, Inc. Bob Evans Farms, Inc. Boyd Gaming Corporation* Brinker International, Inc. Buffalo Wild Wings, Inc.* Carnival Corporation The Cheesecake Factory, Inc. Chipotle Mexican Grill, Inc.* Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny’s Corporation* DineEquity, Inc. Domino’s Pizza, Inc. Dunkin’ Brands Group, Inc. El Pollo Loco Holdings, Inc.* Fiesta Restaurant Group, Inc.* The Habit Restaurants, Inc., Class A* Hilton Worldwide Holdings, Inc.* Hyatt Hotels Corporation, Class A* InterContinental Hotels Group plc - ADR Jack in the Box, Inc. Las Vegas Sands Corporation LIFE TIME FITNESS, Inc.* Marriott International, Inc., Class A Marriott Vacations Worldwide Corporation McDonald’s Corporation MGM Resorts International* Noodles & Company* Norwegian Cruise Line Holdings, Ltd.* Panera Bread Company, Class A* Papa John’s International, Inc. Red Robin Gourmet Burgers, Inc.* 19 Restaurant Brands International, Inc. Royal Caribbean Cruises, Ltd. Ruth’s Hospitality Group, Inc. Shake Shack, Class A* Starbucks Corporation Starwood Hotels & Resorts Worldwide, Inc. Texas Roadhouse, Inc. Wyndham Worldwide Corporation Wynn Resorts, Ltd. Yum! Brands, Inc. Household Durables — 1.6% D.R. Horton, Inc. Garmin, Ltd. Jarden Corporation* KB Home Leggett & Platt, Inc. Lennar Corporation, Class A Libbey, Inc. Mohawk Industries, Inc.* Newell Rubbermaid, Inc. PulteGroup, Inc. The Ryland Group, Inc. Tempur Sealy International, Inc.* Toll Brothers, Inc.* Whirlpool Corporation Household Products — 1.2% Church & Dwight Company, Inc. The Clorox Company Colgate-Palmolive Company Energizer Holdings, Inc. The accompanying notes are an integral part of these financial statements. - 12 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Household Products — 1.2% (Continued) Kimberly-Clark Corporation $ The Procter & Gamble Company Industrial Conglomerates — 0.3% 3M Company Danaher Corporation Insurance — 1.2% Aflac, Inc. Allied World Assurance Company Holdings AG The Allstate Corporation American International Group, Inc. China Life Insurance Company, Ltd. - ADR FBL Financial Group, Inc., Class A Genworth Financial, Inc., Class A* Hanover Insurance Group, Inc. Lincoln National Corporation Marsh & McLennan Companies, Inc. MetLife, Inc. The Travelers Companies, Inc. Universal Insurance Holdings, Inc. Unum Group Internet & Catalog Retail — 4.4% Amazon.com, Inc.* Expedia, Inc. Groupon, Inc.* HSN, Inc. Liberty Interactive Corporation, Class A* Netflix, Inc.* Overstock.com, Inc.* The Priceline Group, Inc.* TripAdvisor, Inc.* Vipshop Holdings, Ltd. - ADS* Internet Software & Services — 6.0% Akamai Technologies, Inc.* Alibaba Group Holding, Ltd. - SP-ADR* Baidu, Inc. - SP-ADR* Bitauto Holdings, Ltd. - ADR* Cimpress N.V.* eBay, Inc.* Facebook, Inc., Class A* Google, Inc., Class A* Google, Inc., Class C* GrubHub, Inc.* LinkedIn Corporation, Class A* LogMeIn, Inc.* MercadoLibre, Inc. NetEase, Inc. - ADR Pandora Media, Inc.* Rackspace Hosting, Inc.* Twitter, Inc.* VeriSign, Inc.* Yahoo!, Inc.* Zillow Group, Inc., Class A* IT Services — 4.3% Amdocs, Ltd. Automatic Data Processing, Inc. Broadridge Financial Solutions, Inc. Cognizant Technology Solutions Corporation, Class A* Computer Sciences Corporation CSG Systems International, Inc. DST Systems, Inc. EPAM Systems, Inc.* Fidelity National Information Services, Inc. Fiserv, Inc.* Gartner, Inc.* Genpact, Ltd.* Infosys, Ltd. - SP-ADR Jack Henry & Associates, Inc. Mastercard, Inc., Class A MAXIMUS, Inc. Paychex, Inc. Sabre Corporation Total System Services, Inc. VeriFone Systems, Inc.* Visa, Inc., Class A The Western Union Company The accompanying notes are an integral part of these financial statements. - 13 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Leisure Products — 0.0% Hasbro, Inc. $ Life Sciences Tools & Services — 1.5% Affymetrix, Inc.* Agilent Technologies, Inc. Charles River Laboratories International, Inc.* ICON plc* Illumina, Inc.* Mettler-Toledo International, Inc.* PAREXEL International Corporation* PerkinElmer, Inc. Thermo Fisher Scientific, Inc. Waters Corporation* Machinery — 1.2% Alamo Group, Inc. Barnes Group, Inc. IDEX Corporation Pall Corporation Snap-On, Inc. Stanley Black & Decker, Inc. The Toro Company Valmont Industries, Inc. Wabtec Corporation Media — 2.4% CBS Corporation, Class B Non-Voting Comcast Corporation, Class A DIRECTV* Discovery Communications, Inc., Class C* Gannett Company, Inc. IMAX Corporation* The Interpublic Group of Companies, Inc. Liberty Global plc, Class A* Liberty Media Corporation, Class A* Nexstar Broadcasting Group, Inc., Class A Omnicom Group, Inc. Scholastic Corporation Sirius XM Holdings, Inc.* Starz, Class A* Time Warner Cable, Inc. Time Warner, Inc. Twenty-First Century Fox, Inc., Class A Viacom, Inc., Class B The Walt Disney Company Multiline Retail — 1.5% Big Lots, Inc. Dillard’s, Inc., Class A Dollar General Corporation* Dollar Tree, Inc.* Family Dollar Stores, Inc. Kohl’s Corporation Macy’s, Inc. Nordstrom, Inc. Target Corporation Oil, Gas & Consumable Fuels — 0.1% Canadian Natural Resources, Ltd. Denbury Resources, Inc. Sasol - SP-ADR Western Refining, Inc. Paper & Forest Products — 0.1% Boise Cascade Company* International Paper Company Mercer International, Inc.* Pharmaceuticals — 4.4% AbbVie, Inc. Actavis plc* Akorn, Inc.* Bristol-Myers Squibb Company Dr. Reddy’s Laboratories, Ltd. - ADR Eli Lilly and Company Endo International plc* GW Pharmaceuticals plc - ADR* Horizon Pharma plc* Jazz Pharmaceuticals plc* Johnson & Johnson Lannet Company, Inc.* Mallinckrodt plc* The Medicines Company* Merck & Company, Inc. Mylan N.V.* Novo Nordisk A/S - SP-ADR The accompanying notes are an integral part of these financial statements. - 14 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Pharmaceuticals — 4.4% (Continued) Perrigo Company plc $ Pfizer, Inc. SciClone Pharmaceuticals, Inc.* Shire plc- ADR Teva Pharmaceutical Industries, Ltd. - SP-ADR Valeant Pharmaceuticals International, Inc.* Professional Services — 0.7% 51job, Inc. - ADR* The Dun & Bradstreet Corporation Equifax, Inc. IHS, Inc., Class A* On Assignment, Inc.* Robert Half International, Inc. Towers Watson & Company, Class A Verisk Analytics, Inc., Class A* Real Estate Management & Development — 0.2% Brookfield Asset Management, Inc., Class A Jones Lang LaSalle, Inc. Road & Rail — 0.8% Avis Budget Group, Inc.* J.B. Hunt Transportation Services, Inc. Kansas City Southern Norfolk Southern Corporation Old Dominion Freight Line, Inc.* Ryder System, Inc. Saia, Inc.* Swift Transportation Company* Union Pacific Corporation Semiconductors & Semiconductor Equipment — 3.5% Ambarella, Inc.* Analog Devices, Inc. ARM Holdings plc - SP-ADR Atmel Corporation Avago Technologies, Ltd. Broadcom Corporation, Class A Canadian Solar, Inc.* Cavium, Inc.* Cirrus Logic, Inc.* Cree, Inc.* Cypress Semiconductor Corporation First Solar, Inc.* Freescale Semiconductor, Ltd.* Integrated Device Technology, Inc.* JA Solar Holdings Company, Ltd. - ADR* KLA-Tencor Corporation Kulicke & Soffa Industries, Inc.* Lam Research Corporation Linear Technology Corporation Mellanox Technologies, Ltd.* Micrel, Inc. Monolithic Power Systems NVIDIA Corporation NXP Semiconductors N.V.* ON Semiconductor Corporation* Qorvo, Inc.* Rambus, Inc.* Skyworks Solutions, Inc. SunEdison, Inc.* SunPower Corporation* Synaptics, Inc.* Teradyne, Inc. Texas Instruments, Inc. Tower Semiconductor, Ltd.* Software — 3.5% Adobe Systems, Inc.* Aspen Technology, Inc.* Autodesk, Inc.* Check Point Software Technologies, Ltd.* Citrix Systems, Inc.* CommVault Systems, Inc.* Ebix, Inc. Electronic Arts, Inc.* FactSet Research Systems, Inc. Fair Isaac Corporation FireEye, Inc.* Fortinet, Inc.* The accompanying notes are an integral part of these financial statements. - 15 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Software — 3.5% (Continued) Imperva, Inc.* $ Informatica Corporation* Intuit, Inc. Microsoft Corporation Oracle Corporation Red Hat, Inc.* Salesforce.com, Inc.* SAP SE - SP-ADR SolarWinds, Inc.* Symantec Corporation Synchronoss Technologies, Inc.* Synopsys, Inc.* Take-Two Interactive Software, Inc.* The Ultimate Software Group, Inc.* VASCO Data Security International, Inc.* Verint Systems, Inc.* VMware, Inc., Class A* Zynga, Inc., Class A* Specialty Retail — 5.9% Abercrombie & Fitch Company, Class A Advance Auto Parts, Inc. American Eagle Outfitters, Inc. Asbury Automotive Group, Inc.* AutoNation, Inc.* AutoZone, Inc.* Bed Bath & Beyond, Inc.* Best Buy Company, Inc. Borders Group, Inc.*(b) — CarMax, Inc.* Conn’s, Inc.* Dick’s Sporting Goods, Inc. DSW, Inc., Class A Foot Locker, Inc. The Home Depot, Inc. L Brands, Inc. Lithia Motors, Inc., Class A Lowe’s Companies, Inc. Lumber Liquidators Holdings, Inc.* The Michaels Companies, Inc.* Office Depot, Inc.* O’Reilly Automotive, Inc.* Outerwall, Inc. The Pep Boys-Manny, Moe & Jack* Restoration Hardware Holdings, Inc.* Ross Stores, Inc. Sally Beauty Holdings, Inc.* Select Comfort Corporation* Staples, Inc. Tiffany & Company The TJX Companies, Inc. Tractor Supply Company Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Williams-Sonoma, Inc. Technology Hardware, Storage & Peripherals — 1.7% Apple, Inc. NetApp, Inc. SanDisk Corporation Telecommunication Services – Diversified — 0.1% Frontier Communications Corporation IDT Corporation, Class B Level 3 Communications, Inc.* Textiles, Apparel & Luxury Goods — 2.2% Carter’s, Inc. Coach, Inc. Hanesbrands, Inc. lululemon athletica, Inc.* Luxottica Group SpA - SP-ADR NIKE, Inc., Class B PVH Corporation Skechers U.S.A., Inc., Class A* Tumi Holdings, Inc.* Under Armour, Inc., Class A* VF Corporation Trading Companies & Distributors — 0.1% W.W. Grainger, Inc. Water Utilities — 0.1% American Water Works Company,Inc. The accompanying notes are an integral part of these financial statements. - 16 - Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS (Continued) March 31, 2015 (Unaudited) Shares Value LONG-TERM INVESTMENTS — 99.1% (a) (Continued) COMMON STOCKS — 98.2% (a) (Continued) Wireless Telecommunication Services — 0.1% SBA Communications Corporation, Class A* $ T-Mobile US, Inc.* TOTAL COMMON STOCKS (cost $100,050,152) PUBLICLY TRADED PARTNERSHIPS — 0.1% (a) Capital Markets — 0.1% The Blackstone Group L.P. Hotels, Restaurants & Leisure — 0.0% Cedar Fair L.P. TOTAL PUBLICLY TRADED PARTNERSHIPS (cost $126,669) REITS — 0.8% (a) Real Estate Investment Trusts — 0.8% Boston Properties, Inc. CBRE Group, Inc., Class A* Digital Realty Trust, Inc. Equinix, Inc. Extra Space Storage, Inc. Iron Mountain, Inc. Lamar Advertising Company, Class A OMEGA Healthcare Investors, Inc. Regency Centers Corporation Tanger Factory Outlet Centers, Inc. TOTAL REITS (cost $1,091,554) WARRANTS — 0.0% (a) Insurance — 0.0% American International Group, Inc., Expiration Date - 01/19/21, Exercise Price - $45.00* TOTAL WARRANTS (cost $23,034) TOTAL INVESTMENTS — 99.1% (a) (cost $101,291,409) Cash and receivables, less liabilities — 0.9% (a) TOTAL NET ASSETS — 100.0% (a) $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. (b) This security was fair valued as determined by the adviser using procedures approved by the Board of Directors and is classified as level 3.As of March 31, 2015, the value of this security was $0 which represents 0.0% of total net assets. ADR – Unsponsored American Depositary Receipt ADS – American Depositary Share AG – German Corporation A/S – Danish Company KGaA – German Limited Partnership L.P. – Limited Partnership N.V. – Dutch Public Limited Liability Co. plc – Public Limited Company REITS – Real Estate Investment Trusts S.A.B. de C.V. – Sociedad Anonima Bursetil de Capital Variable SP-ADR – Sponsored American Depositary Receipt SpA – Italian Corporation The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI & S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. - 17 - Reynolds Blue Chip Growth Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2015 (Unaudited) INVESTMENT INCOME: Dividends (net of foreign withholding tax of $2,096) $ Total investment income EXPENSES: Management fees Distribution fees Transfer agent fees Administration fees Shareholder servicing fees Custodian fees Fund accounting fees Insurance expense Professional fees Chief Compliance Officer fees Registration fees Board of Directors fees Printing and postage expense Overdraft fees Other expenses Total expenses NET INVESTMENT LOSS ) NET REALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS NET CHANGE IN UNREALIZED DEPRECIATION ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS ) NET GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended March 31, 2015 (Unaudited) and For the Year Ended September 30, 2014 OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments and foreign currency transactions Net change in unrealized depreciation on investments and foreign currency transactions ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net capital gains ($18.93395 per share and $3.37552 per share, respectively) ) ) FUND SHARE ACTIVITIES: Proceeds from shares issued (103,029 and 368,942 shares, respectively) Net asset value of shares issued in distributions reinvested (592,591 and 122,033 shares, respectively) Cost of shares redeemed (621,118 and 1,224,594 shares, respectively) ) ) Net increase (decrease) in net assets derived from Fund share activities ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS AT THE BEGINNING OF THE PERIOD NET ASSETS AT THE END OF THE PERIOD (Includes undistributed net investment loss of $(391,233) and $(78), respectively) $ $ The accompanying notes are an integral part of these financial statements. - 18 - Reynolds Blue Chip Growth Fund FINANCIAL HIGHLIGHTS (Selected data for each share of the Fund outstanding throughout each period) (Unaudited) For the Six Months Ended Years Ended September 30, March 31, 2015 PER SHARE OPERATING PERFORMANCE: Net asset value, beginning of period $ Income from investment operations: Net investment loss(1) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: Distributions from net investment income — Distributions from net realized gains ) ) ) — — — Total from distributions ) ) ) — — — Net asset value, end of period $ TOTAL RETURN %(2) % % % %) % RATIOS/SUPPLEMENTAL DATA: Net assets, end of period (in 000’s) $ Ratio of expenses (after reimbursement) to average net assets %(3) % Ratio of net investment loss to average net assets %)(3) %) %) %) %) %) Portfolio turnover rate %(2) % % 99
